Citation Nr: 1632510	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-46 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is in the  record.  In May 2015, the case was remanded for additional development.  


FINDINGS OF FACT

1. A chronic low back disability is not shown to have been manifested in service; arthritis of the low back was not manifested in the first postservice year; and any current low back disability is not shown to be related to the Veteran's service or to any event therein.
 
 2. A chronic left knee disability is not shown to have been manifested in service; arthritis of the left knee was not manifested in the first postservice year; and any current knee disability is not shown to be related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).
 
 2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As was noted in the Board's May 2015 remand, the Veteran's service treatment records (STRs) are unavailable; a formal finding of unavailability was made in December 2008.  A December 2008 RO letter advised the Veteran of the unavailability of his STRs and asked that he submit any copies in his possession; he responded that he did not have any.  The United States Court of Appeals for Veterans Claims (Court) has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217.

The May 2015 Board remand sought development for postservice treatment records.  The RO secured records from VA facilities in Alabama and Mississippi and requested records from a private hospital in Chicago, Illinois (which in November 2015 responded that there were none).  The Veteran has not identified any further pertinent records that remain outstanding.  

The Board has considered whether a VA examination to secure medical advisory opinions in this matter is necessary, and has determined that an examination is not necessary.  An examination or medical opinion is necessary when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period, and (3) an indication that the disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, while the evidence shows current low back and left knee disabilities, the only evidence that tends to relate such disabilities to service is determined to be not credible; therefore, even the low threshold standard for determining when an examination is necessary endorsed by the Court in McLendon is not met.    
  
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

As was previously noted, the Veteran's STRs are unavailable.  The earliest postservice clinical record pertaining to low back pain in the record is dated in August 1998.  An October 1998 clinical record notes a complaint of low back pain for 10 years (i.e., since approximately 1988).  Clinical examination showed normal range of motion, a negative straight leg raise test, and normal sensory, motor, and reflex testing.

January 1999 lumbar spine X-rays found unremarkable height of the intervertebral disk spaces and vertebral bodies; the pedicles and intraosseous fossae were intact. 

A report of an October 1999 VA examination of the joints (for purposes of nonservice-connected pension) notes a complaint of chronic low back pain since the 1980s.  On clinical examination, there was marked loss of lumbar lordosis, tenderness in the lumbar area, and marked guarding of the paraspinal muscles.  Range of motion was flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, and right lateral flexion to 15 degrees.  Reflex and sensory tests were normal.  The impression was chronic low back pain, mechanical.  There were additional complaints of joint pain, but not including the knees.   

The earliest postservice clinical record pertaining to left knee pain is a January 2003 clinical record which notes a complaint of left knee pain for three weeks.  The Veteran reported that he had arthroscopic surgery on his left knee "several years ago following a football injury."  [The Board notes that records of such surgery are not associated with the file, including following the additional efforts to obtain treatment records pursuant to the Board's May 2015 remand.]  X-rays showed early degenerative changes, especially in the lateral compartment.  In May 2003, the Veteran underwent left knee arthroscopic surgery, including partial medial meniscectomy.  

A March 2009 clinical record notes complaints of knee and back pain which "started 20 years ago, and has been persistent since" (since approximately 1999).  The examiner noted that the Veteran required a total left knee replacement.  

May 2009 x-rays of the lumbar spine showed well maintained height, alignment, and disc space.  Some anterior osteophytosis and posterior facet arthropathy were noted in lower lumbosacral levels.

VA received an October 2009 lay statement from R.L., who indicated that he served with the Veteran from May 1970 to July 1971 and related that the Veteran was on a medical profile for his back and knees, was in "constant and severe pain," and was "prescribed 500mg of Tylenol with codeine."

A May 2010 Social Security Administration (SSA) medical examination report (obtained pursuant to the Board's May 2015 remand) notes complaints of low back pain for twenty years (since approximately 1990).  Objectively, range of motion of the lumbar spine was normal.  

In a February 2011 RO hearing, the Veteran reported that he injured his back in 1970 unloading a truck in service; he reported that he received treatment, that strained muscle was diagnosed, that he was given pain pills, and that he was placed on light duty.  He reported that he injured his left knee playing football in service, and that treatment including wrapping and physical therapy.

An April 2011 clinical record notes complaints of low back and left knee pain of 20 years duration (since approximately 1991).  

A November 2011 clinical record notes complaints of low back and left knee pain of 30 years in duration (since approximately 1981).  A later November 2011 clinical record notes an impression of left knee degenerative joint disease (DJD) with narrowing of the medial compartment and DJD of the lumbar spine.     

An April 2012 clinical record notes that in March 2012 the Veteran underwent total left knee arthroplasty due to DJD.

A November 2012 clinical record notes complaints of low back pain which radiates down the legs.  X-rays found no evidence of fracture or subluxation, but did show moderate multilevel degenerative disc disease (DDD) with associated moderate multilevel DJD.  

In a June 2013 statement, the Veteran reported he injured his back in 1970 unloading a truck; he reported that he received treatment, that muscle strain was diagnosed, and that he experienced back problems during the remainder of his service.  He reported that he injured his left knee playing football in service; he reported he received treatment, including having his knee wrapped and was provided a knee brace.  In an August 2013 statement, he reported that he has had low back and left knee problems ever since service, each worsening in the past 10 to 15 years.  
Analysis

The Veteran alleges that his current lumbar spine and left knee disabilities were incurred in injuries sustained in service and have persisted since.  It is not in dispute that he now has low back and left knee disabilities.  What remains to be determined is whether such disabilities are related to any incident/injury in service.  

The Board has considered the Veteran's lay testimony regarding his alleged injuries in service and continuity of symptoms since.  The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Acknowledging that the appellant is competent to report symptoms of pain in his low back and left knee (because this requires only personal knowledge as it comes to him through his senses), the Board finds that his statements indicating that the disabilities became manifest in service and that he has had continuing symptoms since are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony "); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's accounts of back and left knee injuries in service with continuity of symptomatology since are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  In nearly a decade of medical treatments since 1998, and prior to his filing of the instant claims in February 2008, he did not report that his low back and left knee disabilities became symptomatic in service, and have continued since.  His reports of continuing symptomatology began after he filed his claim, more than three decades after separation from service.

Furthermore, his credibility in reporting onset of pertinent complaints in service (following injuries therein) is challenged by his contradictory contemporaneous reports to medical providers in the course of his early documented treatment for low back and left knee complaints:  On six different occasions between 1998 and 2011, he reported that his back pain began in the 1980s or early 1990s.  See October 1998, October 1999, March 2009, May 2010, April 2011, and November 2011 clinical records and examination reports.  On three different occasions between 2009 and 2011, he reported that his left knee pain began in the 1980s or early 1990s.  See March 2009, April 2011, and November 2011 clinical records.  And on October 1999 VA pension examination, he did not report knee pain.  The Board finds that his reports of the history of the claimed disabilities documented contemporaneously in a clinical (treatment) context merits greater probative weight than statements he has made more than 35 years after service in connection with a claim for compensation.  Consequently, the Board finds that the Veteran's statements indicating his back and left knee complaints began with injuries in service and have persisted since are not credible.  
   
The Board has also considered the October 2009 "buddy" statement which reported the Veteran was placed on medical profiles for the claimed disabilities in service, was exempted from physical training/activities, and was treatment with Tylenol 500mg with codeine.  The Board finds that statement to also not be credible.  The Board finds it unlikely that a layperson (even one now an optometrist) would remember the specific nature and dosage of a medication prescribed for a fellow serviceman more than 38 years earlier.  [Notably, a brief review of the manufacturer's website suggests that Tylenol with codeine has not been produced in a dosage of 500mg of acetaminophen with codeine.  Tylenol with codeine contains 300mg of  acetaminophen with 30 mg of codeine.  Extra Strength Tylenol contains 500 mg of acetaminophen (but does not contain codeine). https://www.tylenol.com/products/tylenol-extra-strength-caplets#ingredients; https://dailymed.nlm.nih.gov/dailymed/archives/fdaDrugInfo.cfm?archiveid=13338; https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=d4ed06cd-20a1-4b6d-ba8a-0a2a71e9a0ff. ]   The supporting buddy statement, like the Veteran's own reports made in connection with this claim, is inconsistent with the more contemporaneous clinical data in the record indicating that the Veteran's back and left knee complaints began many years after service.  Thus, the buddy statement is not credible evidence in support of the Veteran's claim. 

In the absence of credible evidence supporting that the Veteran's low back and left knee disabilities were incurred injuries in service, with related complaints continuing since, the Veteran's own opinion relating his low back and left knee disabilities to service is not competent evidence in the matter.  He is a layperson and lacks the medical knowledge and training to offer a probative opinion in this matter.  He has not submitted any medical opinion or medical literature in support of his claim, and as discussed above, his recent factual allegations of continuous symptomatology are inconsistent with the more probative and more contemporaneous reports he made in the course of medical treatment.   

In summary, the lay reports regarding the onset of low back and left knee disabilities in service and of continuity of symptomatology since separation are not credible, and without credible evidence of injuries in service/continuity of related complaints since, he is not competent to provide an opinion relating the current disabilities to service.  Furthermore, without credible evidence of injuries in service, there is insufficient basis for the Board to seek a medical opinion regarding a nexus between the claimed disabilities and service.  The requirements for substantiating a claim of service connection are not met.  The preponderance of the evidence is against these claims; therefore, the benefit of the doubt rule does not apply.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


